Citation Nr: 1711028	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  06-02 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent prior to June 27, 2011 and higher than 30 percent from September 1, 2012 for service-connected right knee condition. 

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to June 1992.  This matter is on appeal from a February 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before a Veteran's Law Judge in August 2007.  A transcript is of record.  The Veteran was advised that the Veterans Law Judge who conducted the hearing is no longer employed by the Board.  38 C.F.R. § 20.707.  Therefore, a new hearing was offered.  38 C.F.R. § 20.717.  In an April 2011 letter, the Veteran declined this opportunity.  Therefore, VA's duty to provide a hearing has been met, and the claims may be considered on the evidence of record.  38 C.F.R.. § 20.700.

The Board previously remanded this matter in June 2008, December 2009 and April 2012 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board recognizes that the Veteran's appeal has been pending since 2006 and that there have been previous remands for additional development.  While the Board regrets the delay involved in remanding this case again, it is also of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159.
In particular, the Board has conducted a careful review of the record and determined that not all of the evidence/records identified in the January 2016 Supplemental Statement of the Case (SSOC) are associated with the Veteran's claims file.  Specifically, the SSOC references VA Medical Center (VAMC) treatment records from July 23, 2007 to October 5, 2015 and Keesler Medical Center records from February 24, 1999 through August 11, 2015, as having been reviewed in conjunction with the Veteran's claim.  However, while some records from the Veteran's local VAMC and Keesler Medical Center are located within the claims file, not all records from the timeframes stated in the January 2016 SSOC can be located.  On remand, the AOJ must attempt to locate complete records and upload them into the Veteran's VBMS file prior to adjudication by the Board.  

Additionally, a review of the record shows that in March 2017, a request was initiated for the Veteran to be afforded a VA examination for the lower extremities, to include the right knee.  As any results from this requested examination would have direct bearing on the Veteran's request for an increased initial rating for the right knee, the objective medical evidence from this examination (once completed) should be evaluated and the claim readjudicated.  

Furthermore, the Board finds that the Veteran's claim of entitlement to TDIU must be remanded because the issue of TDIU is inextricably intertwined with the rating to be assigned for the Veteran's service-connected right knee condition.  

Accordingly, the case is REMANDED for the following actions:

1.  Locate complete copies of VA Medical Center treatment records from July 23, 2007 to October 5, 2015 and the Keesler Medical Center records from February 24, 1999 to August 11, 2015, along with any updated VA or private treatment records for the Veteran's right knee and associate these records with the claims file.  Any negative responses should be properly documented in the record.

2.  Once the VA examination that was requested in March 2017 is scheduled and completed, obtain a copy of that report for association and consideration in conjunction with the instant claim.

2.  After the above actions have been completed, the Veteran's claims file should be reviewed anew to specifically include an initial review of all further evidence associated with the record since the January 2016 SSOC.  Ensure that all development sought in this remand is completed, and undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim.  If any of the benefits sought on appeal are not granted in full, provide an SSOC to the Veteran and his representative.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

